Mr. Justice Wole
delivered the opinion of the court.
This is an appeal taken by Leandro Satirichi from a judgment of the District Court of Ponce in a cause involving the minor offense of libel.
On March 4, 1904, the fiscal for said district filed an information, which he swore to and signed, against Leandro Satirichi for the minor offense of libel, which information reads as follows:
‘ ‘ In the city of Ponce, judicial district of the same name. Leandro Satirichi published on December 12, 1903, in the columns of the Porto Rico Eagle, over the pseudonym of ‘Sertorio,’ an article entitled ‘El que á hierro mata á hierro muere, ’ in which he wilfully and maliciously made use of libelous words and terms tending to impeach the honesty, integrity and reputation of S. W. Eckman and José Ortega Nevarez, thereby exposing them to public hatred and contempt. This is contrary to the law for such case made and provided and against the peace and dignity of The People of Porto Rico.”
Satirichi denied the charge and requested the court for a trial by jury, and the Ponce court, on the -23d of said month of March, continued the public hearing set for the next day, and ordered that the statement of the accused be taken into *491consideration at the time of docketing the canses to he tried by jury.
On May 15th of the same year the court convened to try the case, and counsel for the defendant moved for a continuance to a later date to give the defendant time to prepare his evidence, on the ground that the summons had been for a trial by jury and not by a court of law. The fiscal objected to the motion and the court denied the same, whereupon counsel entered an exception to the ruling denying said motion and the fact of the defendant having been cited for trial only three or four hours before, thus not giving him time to prepare his defense.
Upon the conclusion of the trial the District Court of Ponce, on June 17th, found the defendant Satirichi guilty, and on the same date pronounced judgment, sentencing the defendant to imprisonment in jail for four months and to pay the costs.
Prom this judgment Satirichi took an appeal, which was allowed, and the proper copies were forwarded to this Supreme Court, where the appeal was heard on May 16th of this year.
Prom the answers made to the questions of the presiding judge of the District Court of Ponce during the trial of this cause, it appears that the defendant had sufficient time to prepare his defense; furthermore, in this case the decision rendered in the case of People v. Luis Felipe Dessús (ante p. 486), from the same court and involving the same crime, must be followed. Therefore, for the reasons stated in the opinion in that case, and those herein set forth, we are of the opinion that the judgment appealed from should be affirmed, with the costs against Leandro Satirichi.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Pi güeras and MacLeary concurred.